UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2139


EMETERIO H. SIMON; DIANA C. SIMON,

                    Plaintiffs - Appellants,

             v.

PNC BANK, N.A.; FEDERAL HOME LOAN MORTGAGE CORPORATION;
SAMUEL I. WHITE, P.C., As Substitute Trustee,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00388-AWA-LRL)


Submitted: May 23, 2018                                           Decided: June 1, 2018


Before GREGORY, Chief Judge, and AGEE and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellants. Christopher L. Perkins, Jonathan A. Haist,
LECLAIRRYAN, Richmond, Virginia; Lisa H. Kim, SAMUEL I. WHITE, P.C.,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emeterio H. Simon and Diana C. Simon appeal the district court’s order granting

Defendants’ motions to dismiss and dismissing the Simons’ complaint regarding the

procedures used to foreclose on their home.        We review de novo a district court’s

dismissal of a complaint under Fed. R. Civ. P. 12(b)(6), accepting factual allegations in

the complaint as true and “drawing all reasonable inferences in [the plaintiffs’] favor.”

Mason v. Mach. Zone, Inc., 851 F.3d 315, 319 (4th Cir. 2017). We have reviewed the

record and find no reversible error.     We also find that certification to the Virginia

Supreme Court is unnecessary. See Va. Sup. Ct. R. 5:40(a); Roe v. Doe, 28 F.3d 404, 407

(4th Cir. 1994) (“Only if the available state law is clearly insufficient should the court

certify the issue to the state court.”). Accordingly, we affirm for the reasons stated by the

district court. See Simon v. PNC Bank, N.A., No. 2:16-cv-00388-AWA-LRL (E.D. Va.

Aug. 29, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                                AFFIRMED




                                             2